Citation Nr: 1620137	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  13-14 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for stress fracture of the left foot.  

2.  Entitlement to service connection for stress fracture of the left foot claimed as secondary to the service connected Morton's neuroma, right foot.

3.  Entitlement to service connection for a low back disability.  

4.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD) and mood disorder.  

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to a rating higher than 10 percent for patellofemoral pain syndrome with mild degenerative joint disease right knee (previously rated as iliotibial band syndrome). 

7.  Entitlement to a rating higher than 10 percent for patellofemoral pain syndrome with mild degenerative joint disease left knee (previously rated as iliotibial band syndrome). 

8.  Entitlement to a rating higher than 10 percent for Morton's neuroma, right foot.

9.  Entitlement to a rating higher than 10 percent for greater trochanteric bursitis right hip.  

10.  Entitlement to a rating higher than 10 percent for greater trochanteric bursitis left hip.  

11.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).

12.  Entitlement to special monthly compensation (SMC) based on aid and attendance or housebound status.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse 


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 




INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 2004 to August 2005.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans' Affairs (VA). 

In January 2016, a videoconference hearing was held before the undersigned Veteran's Law Judge.  A transcript of the hearing is of record.

The Board notes that the issue of entitlement to special monthly compensation (SMC) based on aid and attendance or housebound status was raised by the record during the January 2016 hearing.  See 38 C.F.R. § 3.350 (2015); Akles v. Derwinski, 1 Vet. App. 118 (1991) (the issue of entitlement to SMC is part and parcel of a claim for increased compensation and does not require submission of a separate claim).

On the VA Form 9, Substantive Appeal to Board of Veterans' Appeals, the Veteran checked Box 9B indicating that she had read the statement of the case and indicated that she was only appealing claims pertaining to fibromyalgia, a low back disorder, mood disorder and TDIU. She did not check the box indicating she wanted to appeal all of the issues listed on the statement of the case.  However, VA has since indicated in a May 2015 letter that all the issues covered by the April 2013 statement of the case are on appeal and the Veteran testified as to those issues during the Board hearing.  Thus VA waived any issue concerning timely filing of a substantive appeal as to those issues.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); Evans v. Shinseki, 25 Vet. App. 7 (2011).

The issues of entitlement to service connection for fibromyalgia, a low back disability, a psychiatric disability to include PTSD and mood disorder, and stress fracture of the left foot; entitlement to a rating higher than 10 percent for patellofemoral pain syndrome with mild degenerative joint disease left and right knee (previously rated as iliotibial band syndrome); entitlement to a rating higher than 10 percent for greater trochanteric bursitis left and right hip; entitlement to TDIU; and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for left foot stress fracture was last denied in a February 2008 rating decision. The evidence added to the record with regard to left foot stress fracture since the February 2008 rating decision is not cumulative or redundant, does cure a prior evidentiary defect and raises a reasonable possibility of substantiating the claim.

2.  During the January 2016 hearing, the Veteran withdrew from appellate consideration the claim for entitlement to a rating higher than 10 percent for Morton's neuroma, right foot.


CONCLUSIONS OF LAW

1.  The February 2008 rating decision denying service connection for left foot stress fracture is final.  New and material evidence to reopen the claim for service connection for left foot stress fracture has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.159 (2015).

2.  The criteria for withdrawal of the appeal of entitlement to a rating higher than 10 percent for Morton's neuroma, right foot have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.204, 20.1404 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Left Foot 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

The Veteran appeals the denial to reopen the claim for entitlement to service connection for left foot stress fracture.  In a September 2006 rating decision, service connection for a left foot stress fracture was denied.  The RO found that the evidence failed to show that the disability had been clinically diagnosed.  The Veteran did not appeal that decision or submit new and material evidence within one year.  The decision became final.

In a February 2008 rating decision, service connection for a left foot stress fracture was again denied.  The RO found that new and material evidence had not been submitted to reopen the claim.  The Veteran did not appeal that decision or submit new and material evidence within one year.  The decision became final.

After reviewing all of the evidence of record available at the time of the February 2008 rating decision and in light of the evidence received since that decision to include outpatient treatment records showing problems for unspecified stress fracture and the Veteran's January 2016 testimony that she has left foot symptoms, thought to be a stress fracture, that are secondary to her now service connected right foot, the Board finds that the new evidence raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for left foot stress fracture.  Accordingly, the claim is reopened.

Increased Rating Right Foot 

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

During the January 2016 videoconference hearing, the Veteran withdrew the claim of entitlement to a rating higher than 10 percent for Morton's neuroma, right foot.  The Board finds that her statement qualifies as a valid withdrawal of the appeal in accordance with the provisions of 38 C.F.R. § 20.204. 

In light of the Veteran's withdrawal of the appeal of the claim, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review it.  Hence, the claim for entitlement to a rating higher than 10 percent for Morton's neuroma, right foot is dismissed.


ORDER

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for left foot stress fracture is granted to this extent only.

The claim for entitlement to a rating higher than 10 percent for Morton's neuroma, right foot is dismissed.  


REMAND

Having reopened the claim for service connection for left foot stress fracture, the Board finds that further development is needed.  To that end, the Veteran claims that her left foot started losing function shortly after she was diagnosed for the right foot.  She believes that her left foot disability is secondary to her service connected right foot disability.  The Veteran has not been afforded a VA examination in relation to her claim.  Accordingly, a remand is warranted to afford the Veteran such an examination.  

With regard to the other issues for service connection, the Veteran appeals the denial of service connection for fibromyalgia, a low back disability and a psychiatric disability to include PTSD and mood disorder.  During her January 2016 hearing, she testified that she started to receive treatment for her fibromyalgia during active duty and that it was diagnosed in 2008 about a year and a half after separation.  She attributed her fibromyalgia to a fall during a training exercise in service in which she hurt her leg.  At that time, she said she also got the stress fracture.  

The Veteran also contends that while running in service she fell and hurt her lower back, knee and hip.  She said she was placed on physical profile for her condition and that she has had problems with her low back since that time.  The Veteran further testified that she was sexually assaulted during service which caused her to be depressed.  She reported being seen about five to ten times during service for major depression and that about five to seven years after service she was diagnosed with PTSD.  

Although the Veteran was afforded a VA examination in August 2008 for fibromyalgia, an etiology opinion was not rendered at that time. In February 2014, Dr. S stated that the Veteran has chronic and severe fibromyalgia with depression and chronic back pain.  She opined that it was most likely than not that fibromyalgia associated with depression was triggered and directly related to the injuries that the Veteran incurred while in the military.  No rationale or reasoning, however, was provided by Dr. S to support her opinion.  

In light of the lay statements of record and opinion of Dr. S, the Board finds that a remand is warranted to determine the nature and etiology of the Veteran's fibromyalgia, low back disability and psychiatric disability to include PTSD and mood disorder.  Moreover, it is noted that the Veteran or the record has also indicated that fibromyalgia, the low back disorder and the psychiatric disorder may be secondary to service-connected disorders.  See, e.g., March 2008 statement, March 2009 VA mental health examination and the February 2010 notice of disagreement.  Accordingly, opinions on secondary service connection should be obtained on remand.  

The Veteran also appeals the denial of a rating higher than 10 percent for patellofemoral pain syndrome with mild degenerative joint disease left and right knee, and a rating higher than 10 percent for greater trochanteric bursitis left and right hip.  During her January 2016 Board hearing, the Veteran indicated that her knee and hip disabilities have worsened.  The evidence shows that the Veteran was last examined for VA compensation purposes in April 2009.  To ensure that the record reflects the current severity of her disabilities, a contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  

As it has been noted that the issue of entitlement to SMC based on aid and attendance or housebound status has been reasonably raised by the record, the 
Board finds that a VA examination is necessary to resolve this issue as well. 

Finally, the record indicates that the Veteran is in receipt of Social Security benefits.  It appears, however, that her medical records and decision relating to the Social Security Administration grant of benefits have not been associated with the claims file.  In light of the above, a remand is necessary to obtain and associate with the claims file any relevant Social Security Administration records and decisions.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying any adjudication for disability benefits.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2. Obtain and associate with the record any outstanding VA treatment records related to the Veteran's disabilities on appeal.  

3. Ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records pertaining to her disabilities on appeal, to include but not limited to records from the Macintosh Trail Fayetteville Counseling Center.  All attempts to procure such records must be documented in the file.  

4. She should also be asked to identify any military facilities which have outstanding relevant medical records pertaining to the issues on appeal.

Then request records identified by the Veteran, including post-service medical/mental health treatment records at Ft. Benning Army Community Hospital.  See August 2015 Report of General Information. 

5. Also, request that the Veteran identify the military treating facility where she sought treatment for a mental condition while on active duty.  See BVA hearing transcript, p. 11.  Then, attempt to obtain any identified in-service mental health treatment records in accordance with M21-1, III.iii.2.D.3.a.

6. Obtain the Veteran's VA Counseling, Evaluation and Rehabilitation folder.

7. Schedule the Veteran for a VA examination to address the nature and etiology of her fibromyalgia, low back disability and stress fracture of the left foot.  Access to the Veterans Benefits Management System (VBMS) and Virtual VA must be made available to the examiner in conjunction with the examination.  After examination and review of the record, the examiner must state whether it is at least as likely as not (50 percent or greater) that the Veteran's current fibromyalgia, low back disability and/or stress fracture of the left foot is attributable to service or any incident in service.  

The examiner must also render an opinion as to whether the stress fracture of the left foot was caused and/or aggravated (i.e., worsened) beyond the natural progress by her service-connected Morton's neuroma, right foot.  The Veteran relates that a medical provider told her that overcompensation due to the service-connected right foot disability affected the left foot. If aggravation is found, the examiner must identify the baseline level of severity of the nonservice-connected disorder as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

The examiner must also render an opinion as to whether a low back disorder and fibromyalgia was caused and/or aggravated (i.e., worsened) beyond the natural progress by her service-connected Morton's neuroma of the right foot, greater trochanteric bursitis of the hips, and/or patellofemoral pain syndrome with mild degenerative joint disease of the knees.  If aggravation is found, the examiner must identify the baseline level of severity of the nonservice-connected disorder as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

The examiner must provide a complete rationale for any opinions provided.  Any opinion offered must take into account the Veteran's history and contentions.  If the VA examiner rejects the lay evidence, an explanation must be provided, and the examiner should note that the mere passage of time without treatment is not a sufficient basis for finding that no relationship between a current disability and service exists.

8. Schedule the Veteran for a VA examination to address the nature and etiology of any diagnosed psychiatric disorder to include PTSD.  The examiner must be provided access to VBMS and Virtual VA.  Following a review of all of those documents, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance or greater that any current psychiatric disability diagnosed on examination or in the record, is related to service to include the Veteran's report of sexual trauma.  VA treatment records include diagnoses of major depressive disorder (September 2007), anxiety disorder (April 2008), mood disorder secondary to general medical condition (VA examination report of April 2008), panic disorder with agoraphobia (April 2008), somatization disorder, and adjustment disorder with anxiety.  The examiner should reconcile the diagnoses to the extent possible.
 
The examiner must also render an opinion as to whether a psychiatric disorder diagnosed on examination or shown in the record, to include the mood disorder secondary to general medical condition, was caused and/or aggravated (i.e., worsened) beyond the natural progress by her service-connected Morton's neuroma of the right foot, greater trochanteric bursitis of the hips, and/or patellofemoral pain syndrome with mild degenerative joint disease of the knees.  If aggravation is found, the examiner must identify the baseline level of severity of the nonservice-connected disorder as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

The examiner should also opine whether the Veteran has PTSD that is related to an in-service stressor, to include reported military sexual trauma.  The Veteran provided evidence in September 2015 which she indicates is evidence of behavioral changes.  The examiner should address whether the evidence indicates that a personal assault occurred.  

A complete, well-reasoned rationale must be provided for any opinion offered.  The examiner should note that the mere passage of time without treatment is not a sufficient basis for finding that no relationship between a current disability and service exists.

9. Schedule the Veteran for a VA compensation examination to determine the nature and severity of her knee and hip disabilities.  The examiner must be provided access to VBMS and Virtual VA.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner should provide information concerning the nature and extent of the disabilities.  Also, range of motion findings reported in degrees must be provided in the examination report.  The examination report should include findings consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any limitations due to pain, weakness, fatigability, or incoordination including after repetitive movement and on flare-ups must be noted in the examination report, if applicable.  If it is not possible to do so, the examiner should explain why.  A complete rationale should be provided for any opinion expressed.

The examiner should also provide information concerning the functional impairment that results from each disability as it may affect the Veteran's ability to function and perform tasks in a work setting.

10. Schedule the Veteran for a VA SMC aid and attendance/housebound examination.  The examiner must be provided access to VBMS and Virtual VA.  All findings should be reported in detail.  The VA examiner should comment as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a permanent need for regular aid and attendance due to her service connected disabilities. The examiner should opine whether, as a result of the service connected disabilities, the Veteran requires assistance on a regular basis to: dress or undress herself, or keep herself ordinarily clean and presentable; adjust frequently any special prosthetic or orthopedic appliances; feed herself due to loss of coordination of upper extremities or through extreme weakness; attend to the wants of nature; or to protect herself from the hazards or dangers incident to her daily environment.  That is, all functional impairments caused by the service connected disorders should be set out.

The VA examiner should also comment as to whether it appears that the Veteran is housebound, due to her service connected disorders.  Specifically, provide information concerning whether the Veteran is substantially confined to her dwelling or the immediate premises as a direct result of her service-connected disabilities.  A complete rationale is required for all opinions rendered.

11. The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. 

12.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


